IN THE DISTRICT COURT OF APPEAL
                                           FIRST DISTRICT, STATE OF FLORIDA

TERRANCE JERRELL HARRELL,                  NOT FINAL UNTIL TIME EXPIRES TO
                                           FILE MOTION FOR REHEARING AND
      Appellant,                           DISPOSITION THEREOF IF FILED

v.                                         CASE NO. 1D15-5297

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed March 15, 2016.

An appeal from an order of the Circuit Court for Bay County.
Michael C. Overstreet, Judge.

Terrance Jerrell Harrell, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, THOMAS, and MAKAR, JJ., CONCUR.